No. 81-276
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1982


FIRST BANK-SOUTHSIDE MISSOULA,
                       Plaintiff and Respondent,


JAMES H. SADLER, DARLA C. SADLER and
BILLIE WILLIAMS,
                       Defendants and Appellants.


Appeal from:    District Court of the Fourth Judicial District,
                In and for the County of Missoula
                Honorable James B. Wheelis, Judge presiding.
Counsel of Record:
     For Appellants:
         Milodragovich, Dale & Dye, Missoula, Montana
         James Sadler, Missoula, Montana
     For Respondent:
         Anthony F. Keast, Missoula, Montana
         Garlington, Lohn & Robinson, Missoula, Montana


                            Submitted on Briefs: April 29, 1982
                                        Decided: August 11,1982
Filed: AUG   11 1982
Mr. Justice            John       Conway H a r r i s o n d e l i v e r e d         t h e O p i n i o n of      the
Court.
       This       is    an        action      commenced              by    the     plaintiff           bank      an
i n t e r p l e a d e r , t o compel t h e d e f e n d a n t s to s e t t l e t h e i r r e s p e c t i v e
r i g h t t o c e r t a i n real e s t a t e i n which t h e a p p e l l a n t was a s e l l e r

and     t h e r e s p o n d e n t was a b u y e r .             The c a s e was t r i e d           without a
j u r y and judgment was e n t e r e d i n f a v o r of t h e r e s p o n d e n t b u y e r .
From          this         j udgmen t             the          appellant               sel l e r       appe a 1s     .
       The sole i s s u e p r e s e n t e d             is whether          the t r i a l      judge       abused
his      judicial          discretion              by     denying           the     appellant,             Billie

Williams,         a n y remedy i n t h i s c a u s e of a c t i o n .                  The c o n t r a c t h e r e

o r i g i n a t e d when      the     appellant,           B i l l i e Williams,           and h e r f o r m e r
husband, Richard Williams,                        s o l d t h e p r o p e r t y i n v o l v e d s u b j e c t to
a c o n t r a c t t o a f i r m known a s N o r t h w e s t L i m i t e d .                The p u r c h a s e r ' s

i n t e r e s t i n N o r t h w e s t L i m i t e d was t r a n s f e r r e d to J a m e s and D a r l a
Sadler thereafter.                  The a p p e l l a n t a l l e g e s t h a t a f t e r t h e t r a n s f e r
of t h e p r o p e r t y t o t h e S a d l e r s , p a y m e n t s were f r e q u e n t l y l a t e and

at     times      the      Sadlers          had     more       than       one     payment          delinquent.
       A n o t i c e of d e f a u l t was m a i l e d to t h e S a d l e r s and r e c e i v e d by

them; and t h e y i n t u r n p a i d to t h e escrow a g e n t t h e amount d u e on

a F r i d a y a f t e r n o o n a f t e r t h r e e o ' c l o c k p.m.             o n t h e 3 0 t h d a y of
the default.              T h e r e a f t e r on t h e 3 3 r d d a y of            default,         a Monday,
B i l l i e W i l l i a m s demanded         t h a t t h e escrow a g e n t close t h e escrow,

a s payment had b e e n made a f t e r 3:00 p.m.                            on t h e 3 0 t h day.            As a

result,         the      escrow         agent           filed        this       interpleader            action.
       The a p p e l l a n t , B i l l i e W i l l i a m s ,     is a r e a l e s t a t e loan o f f i c e r
with     the     First       Bank-Western,              Missoula,          Montana,        which      is a f f i -

liated       with       the       escrow          agent,        the       First     Bank-Southside               at

M i s s o u l a , Montana.
       Geraldine             C.       McLaughlin                is        the      mother-in-law                 of
James H.       Sadler,         and     is    the     owner/operator               of     Montana L e a s i n g ,
a     commercial         property           management           firm       that       manages       the      real
e s t a t e subject t o the Williams/Sadler                           contract.           A l l p a y m e n t s on

t h e c o n t r a c t were made by t h e l e a s i n g company from r e n t s r e c e i v e d
from t h e p r o p e r t y .        A t the time of            t h e d e f a u l t , t h e r e w a s a nega-
t i v e c a s h f l o w of $320 a month, p a r t i a l l y c a u s e d by t h e i n c r e a s e

in     taxes         from     $1,200        to    $3,200            a    year     on     the       property.
       The     Sadler        contract         includes          a       mortgage       at    the      Western

F e d e r a l S a v i n g s and Loan and t h e a p p e l l a n t W i l l i a m s r e c e i v e s an
i n t e r e s t o v e r r i d e due to t h e f a c t t h a t t h e S a d l e r c o n t r a c t i s a t

a     greater        interest        rate        than    the        Williams'          Western        Federal
S a v i n g s and Loan m o r t g a g e .            The payment i n q u e s t i o n a m o u n t s to

$1,046.80        in principal           and i n t e r e s t and $355.50 p e r month f o r a
tax      and      insurance          budget.             After           payment        to     the       First

Bank-Southside           ,   the     bank        distributes              the    whole         payment        to

B i l l i e Williams a s per her i n s t r u c t i o n s .

       Mrs. W i l l i a m s claims by n o t r e c e i v i n g payment o n t h e                          first
o f e v e r y month, t h e r e is a b u r d e n p l a c e d on h e r a s s h e is c h a r g e d
a    $15 l a t e p e n a l t y payment on t h e o u t s t a n d i n g m o r t g a g e a t t h e
Western        Federal         Savings        and       Loan.            In     reply,       the      Sadlers

complained           t h a t t h e t e n a n t s pay t h e i r r e n t s l a t e ;           t h u s causing

them t o make t h e i r p a y m e n t s l a t e o n o c c a s i o n .             T h e r e is t e s t i m o n y

t h a t t h e S a d l e r s had r e q u e s t e d t h a t t h e y be a l l o w e d to d i v i d e t h e
payment,        to     allow      the      Sadlers       to     pay      the    payment        to     Western
F e d e r a l S a v i n g s and Loan d i r e c t l y ,         t h u s s a v i n g any l a t e p e n a l t y
payments        to     the appellant.               The a p p e l l a n t r e f u s e d      t o go a l o n g

w i t h t h i s p l a n o f making payment.
       Much i s made i n t h e b r i e f i n g o f t h e c a s e and i n t h e t e s t i m o n y

a t t h e t i m e t h e c a u s e was h e a r d , o f            the f a c t t h a t M r .         S a d l e r is
an attorney.            However, t h e r e i s n o t h i n g i n t h e r e c o r d to s u b s t a n -
tiate     any a l l e g a t i o n s t h a t M r .        S a d l e r u s e s h i s p o s i t i o n a s an
attorney        to     his    own    advantage.               T h e r e was no c l i e n t / a t t o r n e y

r e l a t i o n s h i p e x i s t i n g b e t w e e n t h e p a r t i e s and t h e r e c o r d f a i l s to
r e v e a l a n y i m p r o p r i e t y on t h e p a r t of M r .          Sadler in handling h i s
d e b t o b l i g a t i o n s to M r s .     Williams.           The t e s t i m o n y c l e a r l y shows
t h a t t h e economic f a c t o r s o f t h e r e n t a l p r o p e r t y i n t h e b u i l d i n g
i n v o l v e d is s u c h t h a t t h e S a d l e r s h a v e to g e t t h e r e n t s to pay

off    Mrs. W i l l i a m s a n d ,        t h e economy b e i n g what i t is, t h e r e a r e

p e r i o d s when i t       is n o t p o s s i b l e to pay t h e o b l i g a t i o n s o n t h e
schedule t h a t the appellant W i l l i a m s desires.

       The t r i a l c o u r t found t h a t s i n c e t h e payment was made o n t h e

30th day,         t h e r e was n o d e f a u l t .            The p o s i t i o n of      the appellant
i s ; b e c a u s e S a d l e r knows o f t h e 3 : 0 0 p.m.                c u t o f f t i m e a t t h e bank
o n F r i d a y a f t e r n o o n and made p a y m e n t s a f t e r t h e 3:00 p.m.                    cutoff

time; t h a t s h e s h o u l d h a v e some r e l i e f from t h e c o u r t , e i t h e r (1)
the      court        should            have        declared          the     contract          as      clear,
unambiguous,              and        that     Sadlers        forfeited        their      rights         in    the
c o n t r a c t by    failure           t o remedy           the    contract within            t h e 30-days

allowed therein;                or ( 2 ) t h a t t h e c o u r t s h o u l d have reformed t h e
contract         to provide             f o r a late-payment                penalty      to correct           the
deficiency           of    the        contract         and     to    enforce      compliance            by    the

d e f e n d a n t , S a d l e r ; o r ( 3 ) d e n y a r e c o v e r y u n d e r e i t h e r (1) o r ( 2 )
a b o v e and     invoke t h e c o u r t ' s             i n h e r e n t e q u i t a b l e power     to o r d e r
t h e o f f i c e r o f t h e c o u r t to p e r f o r m l e g a l and c o n t r a c t u a l d u t i e s

i n a matter c o n s i s t e n t w i t h t h e c o n t r a c t and t h e e t h i c a l r e q u i r e -
ments of t h e p r o f e s s i o n .
       T h i s C o u r t h a s s t a t e d o n numerous o c c a s i o n s t h a t it w i l l n o t

d i s t u r b t h e judgment o f              t h e District Court u n l e s s e v i d e n c e pre-
ponderates a g a i n s t it.                  Our s t a n d a r d o f r e v i e w i n n o n - j u r y     cases
i s s i m p l y t o d e t e r m i n e w h e t h e r t h e r e was s u b s t a n t i a l e v i d e n c e to

support        the        findings          of     the       District       Court,       see       Hayden      v.

Snowden       ( 1 9 7 8 ) , 1 7 6 Mont. 1 6 9 , 1 7 2 , 576 P.2d 1115,       1117.         Here
t h e e v i d e n c e was c l e a r and u n c o n t r o v e r t e d .           The payment r e q u i r e d

by t h e n o t i c e o f d e f a u l t was p a i d o n t h e 3 0 t h d a y o f                 the default
p e r i o d and t h e r e was n o t h i n g i n t h e c o n t r a c t c o n c e r n i n g a payment
a f t e r 3:00     p.m.          as being l a t e .            A t the      t i m e o f t h e payment o n
t h e 3 0 t h d a y t h e b r e a c h o f c o n t r a c t was c u r e d and u n d e r t h e terms
of    the c o n t r a c t i n t h e p a r a g r a p h s e t o u t f o r d e f a u l t ,          it c l e a r l y

states t h a t        if    t h e d e f a u l t has been cured                  within t h i r t y days:
               "No d e f a u l t ,        termination, cancellation,                        or
               a c c e l e r a t i o n s h a l l be worked."
       The D i s t r i c t C o u r t was c o r r e c t when it found no d e f a u l t and

it    was    correct            in    rejecting          the       appellant's         request      for      late
p e n a l t y payments,              for if      s u c h had b e e n g r a n t e d ,    t h e c o u r t would
be rewriting a contract which it is not permitted to do.
     Judgment of the District Court is affirmed, and on this

record each party shall pay their own attorney's fees.




We concur: